ON MOTION
ORDER
PER CURIAM.
Versacomp, Inc. and Richard Ulrich (Versacomp) move without opposition for the second time to dismiss Anthony P. *960Schmidt, Jr.’s appeal for failure to file a brief.
Versacomp previously moved to dismiss the appeal due to Schmidt’s failure to file a brief. Rather than dismissing the appeal, this court allowed Schmidt to file a brief no later than October 11, 2011. This court gave Schmidt a strong warning that failure to file a brief by the extended deadline may result in dismissal of his appeal. Schmidt has not filed a brief, nor has he requested an extension of time to file.
Upon consideration thereof,
It Is Ordered That-.
Versacomp’s motion to dismiss is granted.